In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0566V
                                    Filed: November 4, 2015
                                           Unpublished

****************************
RAFAEL CORREA and ZAPHIRA                *
BRITO, on behalf of A.C., a minor,       *
                                         *
                     Petitioners,        *     Ruling on Entitlement; Concession;
                                         *     Rotavirus Vaccine; Intussusception;
                                         *     Surgical Intervention; Special
SECRETARY OF HEALTH                      *     Processing Unit (“SPU”)
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
John Howie, Jr., Howie Law, P.C., Dallas, TX, for petitioner.
Adriana Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On June 3, 2015, petitioners filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act” or “Program”), on behalf of their minor daughter A.C. The petition alleges that A.C.
suffered intussusception due to the rotavirus vaccine she received on July 3, 2012.
Petition at 1 (preamble). The case was assigned to the Special Processing Unit (“SPU”)
of the Office of Special Masters.

        On November 2, 2015, respondent filed a Rule 4(c) report in which she conceded
entitlement to compensation. Respondent’s Rule 4(c) Report at 1, 5. Specifically,
respondent stated that the facts supported a finding that A.C.’s intussusception more
likely than not was caused-in-fact by the administration of the rotavirus vaccine on July
3, 2012. Additionally, the medical records documented that A.C. was hospitalized for
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
surgical intervention for the treatment of her intussusception, a fact which satisfies a
legal prerequisite to compensation. Id. at 5.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioners are entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master